Smith, J.P., and Pine, J. (dissenting in part).
We respectfully dissent in part and would set aside the award of damages for future lost wages. It is well settled that future lost wages must be established with reasonable certainty and that plaintiff had the initial burden of proof with respect to that issue (see generally Huff v Rodriguez, 45 AD3d 1430, 1433 [2007]; Man-Kit Lei v City Univ. of N.Y., 33 AD3d 467, 469-470 [2006], lv denied 8 NY3d 806 [2007]; Tassone v Mid-Valley Oil Co., 5 AD3d 931, 932 [2004], lv denied 3 NY3d 608 [2004]). Here, the sole evidence presented at trial with respect to that issue was the unsubstantiated testimony of plaintiff, who testified that he earned $10 per hour as a manager following the accident, that other managers earned $15 per hour, and that, in his opinion, they received higher wages because the injuries he sustained in the accident rendered him unable to perform the physical labor they performed. Other than plaintiffs unsubstantiated opinions, there was no evidence establishing the reason for the pay differential or, indeed, whether there was such a pay differential. Such speculative and “[unsubstantiated testimony, without documentation, is insufficient to establish [future lost wages]” (Lodato v Greyhawk N. Am., LLC, 39 AD3d 494, 496 [2007]). Although plaintiff was not required to present expert testimony to establish his claim for future lost wages (see generally Kirschhoffer v Van Dyke, 173 AD2d 7, 10 [1991]), he nevertheless failed to meet his burden of establishing his future lost wages with the requisite reasonable certainty by, e.g., providing documentary evidence “demonstrating the difference between what he is now able to earn and what he could have earned if he had not been injured” (Burdick v Bratt, 203 AD2d 950, 951 [1994], lv denied 84 NY2d 801 [1994]). Indeed, “the record is devoid of any W-2 *1556forms, tax returns or other documentation of income earned . . . [We thus conclude that], even if plaintiffs testimony [was] fully credited, [it was] insufficient to support the amount of damages awarded by the jury” (O’Brien v Mbugua, 49 AD3d 937, 940 [2008]; see Faas v State of New York, 249 AD2d 731, 732-733 [1998]). We therefore would modify the judgment by granting that part of defendants’ post-trial motion seeking to set aside the award of damages for future lost wages and setting aside that award. Present—Smith, J.P., Centra, Lindley, Sconiers and Pine, JJ.